Citation Nr: 0914548	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, as secondary to medications taken to 
treat service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, as secondary to medications taken to treat 
service-connected PTSD.

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ. 

4.  Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In part, the April 2006 decision confirmed and continued a 
previously denied claim of entitlement to service connection 
for erectile dysfunction, as secondary to medications taken 
to treat service-connected PTSD.  Although the RO, while the 
claim was "reopened," essentially re-adjudicated and denied 
entitlement to service connection for erectile dysfunction on 
a secondary basis on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

In August 2007 the Veteran provided testimony before the 
undersigned Veterans Law Judge traveling to the RO.  A 
transcript of the hearing (transcript) is of record. 

In an August 2008 decision, the Board remanded these issues 
for additional development.


FINDINGS OF FACT

1.  The December 2003 rating decision that denied a claim of 
entitlement to service connection for erectile dysfunction, 
as secondary to medications taken to treat service-connected 
PTSD is final.

2.  The evidence received since December 2003 includes 
evidence that is neither cumulative nor redundant, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for erectile dysfunction, as secondary to 
medications taken to treat service-connected PTSD, and raises 
a reasonable possibility of substantiating the claim. 

3.  The Veteran's erectile dysfunction is proximately due to 
or the result of the medications taken to treat service-
connected PTSD. 

4.  The Veteran's loss of use of a creative organ was caused 
by or a result of the medications taken to treat service-
connected PTSD.

5.  The Veteran is not shown to currently have Type II 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for erectile 
dysfunction, as secondary to medications taken to treat 
service-connected PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Erectile dysfunction is proximately due to or the result 
of the Veteran's service- connected disability.  38 C.F.R. § 
3.310(a) (2008).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for SMC based on loss of use of a creative organ are 
met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.350(a) (2008). 

4.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in such service, including as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the favorable disposition to reopen the claim for 
service connection for erectile dysfunction, as secondary to 
medications taken to treat service-connected PTSD and grant 
the claims for service connection for erectile dysfunction, 
as secondary to medications taken to treat service-connected 
PTSD and entitlement to SMC for loss of use of a creative 
organ, the Board finds that all notification and development 
actions needed to fairly adjudicate these claims have been 
accomplished. 

Regarding the issue of entitlement to service connection for 
type II diabetes mellitus as secondary to presumed exposure 
to herbicides, a June 2006 post-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
type II diabetes mellitus as secondary to presumed exposure 
to herbicides, as well as what information and evidence must 
be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The June 2006 letter also 
notified the Veteran that he could send VA information that 
pertained to his claim.  An October 2008 letter further 
provided general information as to how, in the event service 
connection is granted, VA assigns disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  

After issuance of the June 2006 and October 2008 letters, and 
opportunity for the Veteran to respond, the November 2008 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA treatment 
records, and the reports of March 2008 and October 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


I.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, as secondary to medications taken to 
treat service-connected post-traumatic stress disorder 
(PTSD).

Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

As indicated above, the Veteran's claim for service 
connection for erectile dysfunction, as secondary to 
medications taken to treat service-connected PTSD had 
previously been considered and was denied in a December 2003 
rating decision.  As the Veteran did not appeal, that 
decision is now final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most 
recently, the Veteran sought to reopen his claim for service 
connection for erectile dysfunction, as secondary to 
medications taken to treat service-connected PTSD in 
September 2005.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the December 2003 RO 
decision that declined the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In the December 2003 unappealed rating decision, the RO 
denied the Veteran's claim based on a finding that the 
evidence did not show the presence of an erectile dysfunction 
condition shown to be related to military service or caused 
by the medication related to the Veteran's service-connected 
PTSD. 

Evidence received after the December 2003 decision includes a 
March 2008 VA examination.  The VA examiner stated that the 
Veteran's erectile dysfunction was most likely a 
psychological condition and that his absence of ejaculation 
was due to his medication for PTSD.  This evidence is not 
cumulative or redundant of the evidence previously of record; 
it also relates to an unestablished fact necessary to 
substantiate the claim, i.e., that the Veteran has erectile 
dysfunction which is caused by the medication related to the 
Veteran's service-connected PTSD.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for erectile dysfunction, 
as secondary to medications taken to treat service-connected 
PTSD is reopened. 


II.  Entitlement to service connection for erectile 
dysfunction, as secondary to medications taken to treat 
service-connected PTSD.


Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In this case, the Veteran is service-connected for PTSD.  The 
Veteran claims that his current erectile dysfunction is a 
result of the medications he takes to treat his service-
connected PTSD.

A February 2008 VAMC treatment note indicated that the 
Veteran was taking 100mg of Sertraline a day for his 
depression.

The Veteran underwent a VA examination in March 2008.  The 
examiner stated that the Veteran had erectile dysfunction 
whose most likely etiology was his psychological condition.  
The examiner noted that the Veteran had an absence of 
ejaculation with a most likely etiology of medication for 
PTSD.  

The Veteran underwent a VA genitourinary examination in 
October 2008.  The Veteran reported that he had been on 
Sertraline for his severe depression.  The examiner stated 
that the Veteran had erectile dysfunction that was a result 
of medication.  The examiner concluded that it was as least 
as likely as not that the Veteran's erectile dysfunction was 
caused by or a result of medications taken for his mental 
health (Sertraline).

The probative evidence of record shows all three Wallin 
elements are established.  The record reveals medical 
evidence establishing a nexus between the service-connected 
PTSD disability and the current erectile dysfunction 
disability.

The VA examiner who examined the Veteran in March 2008 and 
October 2008 VA expressed the opinion that the medications 
prescribed for the Veteran's mental health necessitated by 
the service-connected PTSD caused the Veteran's erectile 
dysfunction. 

The Board notes that the October 2008 examiner attributed 
erectile dysfunction to Sertraline, which had been prescribed 
for the Veteran's diagnosed depression.  However, when it is 
not possible to separate the effects of a non- service-
connected condition (depression) from those of a service-
connected disorder (PTSD), reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service- connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102. 

Additionally, the March 2008 VA examiner specifically found 
that the Veteran had an absence of ejaculation with a most 
likely etiology of medication for PTSD.  Accordingly, the 
Board finds that the Veteran's erectile function was caused 
by medications used to treat his service connected PTSD.

In light of the totality of the evidence of record, and 
affording all reasonable doubt to the Veteran, the Board 
finds the Veteran's claim is adequately supported.  38 C.F.R. 
§ 3.102.  Thus, the benefit sought on appeal is granted. 38 
C.F.R. § 3.310. 


III.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

As indicate herein, service connection is granted for the 
Veteran's diagnosed erectile dysfunction.  To warrant a grant 
of special monthly compensation, the evidence must show that, 
as a result of a service-connected disability, the Veteran 
has suffered the loss of use of a creative organ.  Based on 
the diagnosis and facts that support the grant of service 
connection for erectile dysfunction, the Board finds that the 
criteria for special monthly compensation based on the loss 
of use of a creative organ have been met.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350. 


IV.  Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this appeal, the Veteran also contends that he was exposed 
to Agent Orange in service, and that such exposure caused his 
claimed disability.  Veterans who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include 
chloracne or other acneform diseases and Type II diabetes.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2008).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders that are not 
enumerated by regulation.  See, e.g., Notice, 64 Fed. Reg. 
59232, 59236-37 (1999); 68 Fed. Reg. 27,630-41 (May 20, 
2003); 72 Fed. Reg. 32,395-407 (June 1, 2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must have been diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law).  The Veteran served in Vietnam. Exposure to Agent 
Orange or other herbicide agents is thus presumed.

The Veteran contends that he is entitled to service 
connection for his diabetes mellitus as a result of his 
herbicide exposure during his active duty in the Vietnam War.  

However, the claims folder does not confirm the presence of 
current diabetes. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). 

Service treatment records are negative for complaints or 
treatment pertaining to diabetes.  The examination report for 
separation in April 1970 shows that the Veteran's blood sugar 
was normal.

The post-service medical evidence of record reflects that his 
blood sugar levels have been found to be consistently normal 
upon testing at the VAMC.  Moreover, during the Veteran's 
October 2008 VA examination, the examiner stated that the 
Veteran did not have diabetes mellitus.  In essence, there is 
no competent medical evidence since service establishing that 
the Veteran has diabetes mellitus.  See Brammer, Degemetich, 
supra.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.

In addition, the Veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his and his representative's 
statements, because as laypersons they are not competent to 
offer medical opinions.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. at 368.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding a 
diagnosis or causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. at 495; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed diabetes 
mellitus, including as due to exposure to herbicides. 

Here, the probative medical evidence of record is against a 
finding of any current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich; Brammer; Rabideau.  Accordingly, 
the Board must conclude that the preponderance of the 
objective medical evidence is against the claim. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Because Type II diabetes mellitus has not been confirmed in 
the record, the Board finds that the weight of the evidence 
is against the claim, and it must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for erectile dysfunction, 
as secondary to medications taken to treat service-connected 
PTSD is reopened. 

Entitlement to service connection for erectile dysfunction, 
as secondary to medications taken to treat service-connected 
PTSD is granted.

Entitlement to SMC for loss of use of a creative organ is 
granted.

Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides is 
denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


